Dear Secretary Carnahan:
This office received your letter of April 10, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Todd Jones, (version 7) on March 19, 2008. The proposed summary statement is as follows:
Shall the Missouri Constitution be amended to reduce the amount of money available by 200 million dollars to improve the quality of life sciences research in Missouri and redirect this money solely to pay for certain primary healthcare for low income Missourians?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.